[TextBox: [img-media_image1.png]]United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

AMIN TALATI WASSERMAN LLP
100 SOUTH WACKER DRIVE
SUITE 2000
CHICAGO IL 60606
													 
In re Application of					:
CUMBERFORD et al.					:	DECISION ON PETITION
Serial No.: 17/067,489				:	UNDER 37 CFR § 1.59(b)
Filed: October 9, 2020				:
Attorney Docket No: BRI-101-US			:
 
This is in response to the renewed petition under 37 CFR § 1.59(b), filed April 19, 2022, to expunge an email attachment to a reference submitted on an Information Disclosure Statement (IDS) that was unintentionally submitted in the above-referenced application on February 26, 2021. The application has been allowed. 

Petitioner requests expungement of page 10 of the Noh article submitted on February 26, 2021. The petition states:

The Noh article was listed as a Non-Patent Literature document in an accompanying Information Disclosure Statement Form. The Noh article was submitted as a 10-page pdf file. Pages 1-9 of the Noh article pdf correctly represent the article by Noh et al. and should remain in the application record. The final (10th) page of the pdf is a copy of an email and not part of the article by Noh et al. Said final (10th) page was submitted in error to the Office.

The petition fee set forth in 37 CFR § 1.17(g) has been paid.

As set forth in MPEP § 724.05(II), a petition to expunge information unintentionally submitted in an application may be filed under 37 CFR 1.59(b), provided that:
(A) the Office can effect such return prior to the issuance of any patent on the application in issue; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

 (B) it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) the information has not otherwise been made public; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) the petition fee as set forth in 37 CFR 1.17(g) is included.

The reasons set forth in this petition establishes to the satisfaction of the Director that expungement of the information is appropriate. Page 10 of the Noh article has been separated out into a different file entry. The file entry for page 10 has been closed and as such the document is no longer publicly available, which is the IFW equivalent to removal of a paper document from a paper file wrapper.  

Therefore, petitioner’s petition is GRANTED.
    
Should there be any questions about this decision, please contact Scarlett Y. Goon by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-270-5241, or by facsimile sent to the general Office facsimile number, 571-273-8300.

/SCARLETT Y GOON/Quality Assurance Specialist 
Technology Center 1600